         1 BRAD D. BRIAN (State Bar No. 79001)
           brad.brian@mto.com
        2 HENRY WEISSMANN (State Bar No. 132418)
        3 henry.weissmann@mto.com
           DANIEL B. LEVIN (State Bar No. 226044)
•...    4 daniel.levin@mto.com
           MELINDA E. LeMOINE (State Bar No. 235670)               -Fi
        5 melinda.lemoine@mto.com
        6 GRANT     A. DAMS-DENNY (State Bar No. 229335)
           grant.davis-Benny@mto.com
                                                                MAY — 9 2019
        7 JORDAN X. NAVARRETTE (State Bar No. 306143)
           jordan.navarrette@mto.com                        ocument#
 ;..
        s COLIN A. DEVINE (State Bar No. 315801)            .QM~~52
                                                            P
           colin.devine@mto.com
        9 HUNGER,TOLLES & OLSON LLP
  _.
       10 350 South Grand Avenue, 50th Floor
           Los Angeles, California 90071-3426
       1 1 Telephone: (213)683-9100
           Facsimile: (213)687-3702
       12
           AARON D. PENNEKAMP (State Bar No. 290550)
       13 aaron.pennekamp@mto.com
       14 HUNGER,TOLLES & OLSON LLP
           560 Mission Street, 27~' Floor
       15 San Francisco, California 94105-2907
           Telephone: (415) 512-4000
       16 Facsimile: (415) 512-4077
       17 Attorneys for Defendants
       18
       19                      UNITED STATES DISTRICT COURT
       20                    CENTRAL DISTRICT OF CALIFORl~1IA
       21
       22 VENOCO,INC., a Delaware                Case No. 2:16-cv-2988- PSG-JEM
          Corporation,
       23                                        [PRO       D] JUDGMENT
                      Plaintiff,
       24
                vs.
       25
       26 PLAINS PIPELINE, L.P., a Texas
          limited partnership; PLAINS ALL
       27 AMERICAN PIPELINE, L.P., a
          Delaware limited partnership; PLAINS
       28
            41847045.1                                                2:16-cv-2988- PSG-JEM
                                       [PROPOSED]JUDGMENT
1 limited partnership; PLAINS AAP,
  L.P., a Delaware limited partnership;
2 PLAINS ALL AMERICAN GP LLC, a
                             company; and
3 Delaware limited liability
  PAA GP LLC, a Delaware limited
4 liability company,
 5                Defendants.
6
7
 8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     41847048.1                                        2:16-cv-2988- PSG-JEM
                                 [PROPOSED]JiJDGMENT
 1                               fPR        ED1 JUDGMENT
2            This action came on for hearing before this Court on Apri122, 2019, in
3 Courtroom 6A, Honorable Philip S. Gutierrez presiding.
4            Having considered the parties' pleadings and briefing, and oral argument
5 presented at the hearing, and a decision having been rendered granting Defendants'
6 motion for judgment on the pleadings and denying leave to amend (Dkt. #165),
7            IT IS ORDERED AND ADJUDGED that the Plaintiffs take nothing, that the
8 action be dismissed with prejudice, and that Defendants recover their costs.
9
10
11
12
     DATED:         5~/g      , 2019
13                                             HON.         IP S. GUTIERREZ
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     aisa~oas~                                 -1-                       2:16-cv-2988- PSG-JEM
                                       [PROPOSED]JUDGMENT
